UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 2, 2015 Platform Specialty Products Corporation (Exact name of registrant as specified in its charter) Delaware 001-36272 37-1744899 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1450 Centrepark Boulevard Suite 210 West Palm Beach, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (561) 207-9600 5200 Blue Lagoon Drive Suite 855 Miami, Florida 33126 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. The information set forth below in Item 5.02 regarding Wayne M. Hewett’s Employment Agreement, RSU Agreement and LTCB Agreement (each, as defined below) is incorporated by reference into this Item 1.01. Item 5.02.Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Employment Agreement with Wayne M. Hewett On April 2, 2015 (the “Effective Date”), Platform Specialty Products Corporation (“Platform”) entered into an employment agreement (the “Employment Agreement”) with its President, Wayne M. Hewett. The Employment Agreement provides Mr. Hewett with the following compensation and benefits: ●
